internal_revenue_service number release date index number ------------------------------ ------------------------------- ------------------ ------------------------------------- ------------------------ ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no --------------- telephone number --------------------- refer reply to cc corp b03 plr-101573-10 date date legend parent ----------------------------------------------------- ------------------------------ sub ------------------------------------------------------ ------------- sub ----------------------------------------------------- ------------------------------------- x y date a date b --- --- --------------------- -------------------------- parent official ----------------------------------------------------------- ------------------------------------------------------------ ---------------------------------- dear -------------- this letter responds to a letter dated date submitted by parent requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election parent is requesting an extension of plr-101573-10 time to file a statement under sec_1_337_d_-2 to prevent some or all of a reduction in basis in the stock of a subsidiary upon the deconsolidation of the subsidiary the election that was required to be filed with the parent consolidated group’s consolidated federal_income_tax return for the tax_year ended date b the material information submitted for consideration is summarized below all citations in this letter to regulations are to regulations in effect for the tax_year ended date b for the tax_year ended date b parent was the common parent of a consolidated_group sub was a wholly owned subsidiary of parent and a member of the consolidated_group sub was owned x percent by parent with the remaining y percent owned by sub sub was also a member of the consolidated_group on date a sub issued additional stock to an unrelated third party in exchange for cash then sub used the cash to redeem parent’s interest in sub deconsolidating sub from the parent consolidated_group parent did not recognize any loss on the redemption however sub a member of parent’s consolidated_group retained its stock interest in sub an election under sec_1_337_d_-2 to prevent sub 1’s basis in its sub stock from being reduced to its value immediately before the deconsolidation of sub was required to be filed with or as part of the parent consolidated group's consolidated federal_income_tax return for the year of the disposition however for various reasons the election was not filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election sec_1_337_d_-2 provides a general_rule that no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1_337_d_-2 provides a general_rule that if the basis of a member of a consolidated_group in a share of stock of a subsidiary exceeds its value immediately before a deconsolidation of the share the basis of the share is reduced at that time to an amount equal to its value sec_1_337_d_-2 provides that deconsolidation means any event that causes a share of stock of a subsidiary that remains outstanding to be no longer owned by a member of any consolidated_group of which the subsidiary is also a member sec_1_337_d_-2 provides that loss is not disallowed under sec_1_337_d_-2 and basis is not reduced under sec_1 b to the extent the taxpayer establishes that the loss or basis is not attributable to the recognition of built-in_gain net of directly related expenses on the disposition of an asset including stock and securities plr-101573-10 sec_1_337_d_-2 provides that sec_1_337_d_-2 applies with respect to stock of a subsidiary only if a separate statement entitled sec_1_337_d_-2 statement is included with the return in accordance with sec_1_337_d_-2 sec_1_337_d_-2 provides that the statement required under sec_1_337_d_-2 must be included with or as part of the taxpayer's return for the year of the disposition or deconsolidation in general sec_1_337_d_-2 applies with respect to dispositions and deconsolidations on or after date under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_337_d_-2 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent to file the election provided parent establishes that it acted reasonably and in good_faith that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent and parent official explain the circumstances that resulted in the failure to timely file the election the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the election and that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the affidavits submitted and the representations made we conclude that parent has established that it acted reasonably and in good_faith in failing to timely file the election that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and that granting relief will not prejudice plr-101573-10 the interests of the government accordingly provided the parent consolidated_group qualifies substantively to file the election we grant an extension of time under sec_301_9100-3 until sixty days from the date on this letter for parent to file the election the above extension of time is conditioned on the parent consolidated group's tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money we express no opinion as to the parent consolidated group's tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved further we express no opinion as to the federal_income_tax effect if any if it is determined that the parent consolidated group's tax_liability is lower sec_301_9100-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion with respect to whether parent qualifies substantively to make the election in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election any penalties and interest that would otherwise be applicable continue to apply this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely ______________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
